UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ASHINGTON , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 15, 2014 PARK ELECTROCHEMICAL CORP. (Exact Name of Registrant as Specified in Charter) New York 1-4415 11-1734643 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 48 South Service Road , Melville, New York 11 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code ( ) 465-3600 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8 - K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 . Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 5.02(f). Determination of Cash Bonus Awards for Fiscal Year 201 4 . On October 15, 2014 , the Compensation Committee of the Board of Directors of Park Electrochemical Corp. (the "Company") approved cash bonus awards for the Company's executive officers identified below for the fiscal year ended March 2, 2014 . Other compensation for fiscal year 2014 was previously reported by the Company in the Summary Compensation Table beginning on page 13 of the definitive proxy statement , dated June 20, 2014, for its 20 14 Annual Meeting of Shareholders (filed with the Securities an d Exchange Commission on June 20, 2014 ) (the "Proxy Statement"). As of the filing of the Proxy Statement, cash bonuses for executive officers had not been determined and, therefore, were omitted from the Summary Compensation Table included in the Proxy Statement. Pursuant to Item 5.02(f) of Form 8-K, the cash bonus awards for the named executive officers for fiscal year 2014 are set forth below. Fiscal 20 14 Name and Principal Position Cash Bonus Award Total Compensation BrianE.Shore Chairman of the Board, President and Chief Executive Officer $-0- P. Matthew Farabaugh Vice President and Controller 20 Stephen E. Gilhuley Executive Vice President and Secretary 18 Christopher T. Mastrogiacomo Executive Vice President and Chief Operating Officer Stephen M. Banker Vice President and General Counsel -0- - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK ELECTROCHEMICAL CORP. Date: October 20, 2014 By: /s/ Stephen E. Gilhuley Name: Stephen E. Gilhuley Title: Executive Vice President -Administration and Secretary - 3 -
